NUMBERS 13-08-00207-CR
                                   13-08-00208-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ADAM ANDERSON,                                                             Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 319th District Court
                         of Nueces County, Texas.



                          MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Garza
                  Memorandum Opinion Per Curiam

       Appellant, Adam Anderson, attempts to appeal his conviction for possession of

methamphetamine and tampering with physical evidence. The trial court has certified in

both cases that this “is a plea-bargain case, and the defendant has NO right of appeal.”

See TEX . R. APP. P. 25.2(a)(2).
       On April 24, 2008, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether appellant

has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings as to

whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On August 11, 2008, counsel filed a letter brief with this Court. Counsel’s response

does not establish that the certifications currently on file with this Court are incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, these appeals

are DISMISSED. Any pending motions are denied as moot.

                                                    PER CURIAM

Do not publish.
See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 21st day of August, 2008.




                                                2